DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 02/24/2022 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 12-13, 16-17, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fanelli et al. (US 20140243801 A1) in view of Huang et al. (US 20100264194 A1) and further in view of Sholev et al. (US 20120271285 A1).
Regarding claim 1, Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said 
an articulation knob (214) rotatable between an unarticulated position and articulation positions (14A/14B); a first articulation member (240) attached to a first side of said end effector (212) and to said articulation knob (214); a second articulation member (242) attached to a second side of said end effector and to said articulation knob (214, figs. 14-19); and 
an articulation lock (262) comprising a lock member (236) configured to move between a locked position (Fig. 19) where said lock member is engaged with a said detent (233/235) of said end effector and an unlocked position (Fig. 19) where said lock member is disengaged from said end effector (figs. 12-14), wherein said lock member is movable between said locked position and said unlocked position by said articulation knob (214 and 254/256 [0078-0079]), and wherein said first articulation member and said second articulation member (240/242) are moved in opposite directions to articulate said end effector about said articulation axis when 
Fanelli et al. states:  “rotating articulation knob (214), which is connected to articulation pinion (250), causes first arm (242) and second arm (240) to move back and forth with first rack (252) and second rack (256). [0066]… first arm (242) moves distally further and second arm (240) moves proximally further.  Movement of arms (242, 240) continues to rotate first cam gear (230), which causes cam wing (239) to push boss (273) rotationally further. Lock tooth (236) continues to ride along second cam teeth (235) until the distal bias caused by spring (264) urges lock bar (262) into the position shown in FIG. 18D. It will be appreciated that when lock bar (262) snaps into the position shown in FIG. 18D, an audible click or snap may be heard or felt. As a result, the user receives audible and/or tactile confirmation that lock tooth (236) has moved from between one set of cam teeth (233, 235) to another or otherwise has rotated by a single articulation increment” [0081]

Huang et al. teaches a similar stapler (100) having a lock member (118/120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Huang et al. states:  “when actuator 122 is slid relative to handle portion 102, pin 124 can abut a side wall of slot 121 and motivate lock member 120 relative to end effector 106. In at least one embodiment, actuator 122 can be pulled away from end effector 106, i.e., proximally, to disengage lock member 120 from end effector 106” [0172].

Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position by rotating the knob, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation 
Regarding claim 7,  Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an unarticulated position and articulation positions (figs. 12-14); a first articulation member (240) attached to a first side of said end effector and to said articulation knob; a second articulation member (242) attached to a second side of said end effector and to said articulation knob (figs. 14-19);  wherein rotation of said articulation knob from said unarticulated position to an articulated position 
an articulation lock (236/262), comprising: a distal lock member (236) selectively engageable with said end effector, wherein said end effector is prevented from rotating when said distal lock member is engaged with said end effector; and a proximal lock member (254/256) operably engaged with said articulation knob, wherein said articulation lock is configured to be transitioned between a locked state where said distal lock member is engaged with said end effector and an unlocked state where said distal lock member is disengaged with said end effector, and wherein rotation of said articulation knob between said unarticulated position and a said articulated position transitions said articulation lock from said locked state to said unlocked state and then into said locked state again ([0072-0082], figs. 14-19). Fanelli et al. also discloses that the first articulation member and said second articulation members (240/242) do move in response to knob 214 in which second arm (240) will pull (pulled proximally) to move the lock 262 proximally ([0078-0079], figs. 18A-18E).
Fanelli et al. fails to disclose articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock 
Huang et al. teaches a similar stapler (100) having a lock member (118/120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector and place said articulation lock in said unlocked state ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Sholev et al. teaches having a articulation knob (120/1220) which pushes and pulls a lock member (1240/150/118/112 – drives locking gears 220 221, 222, 224, 226, and 229  [0111-0115],  figs. 2 and 12) that is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said unarticulated position to an articulated position of said articulation positions wherein said first articulation member and said second articulation member are moved in 
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally/pulled from a locked position toward said unlocked position by rotating the knob, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation knob to apply a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector and place said articulation lock in said unlocked state when said articulation knob is rotated from said unarticulated position toward said articulated position for having a secure and adjustable lock at different articulation angles as taught by Huang et al. and Sholev et al.
Regarding claim 13,  Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint 
an articulation knob (214) rotatable between an un-rotated position and rotated positions (figs. 12-14); an articulation member (240/242) attached to said end effector and to said articulation knob, wherein said articulation member is movable between a proximal position and a distal position; and 
an articulation lock (236/262), comprising a lock member configured to move between a locked position where said lock member is engaged with a said detent (233/235) of said end effector and an unlocked position where said lock member is disengaged from said end effector (figs. 12-14), wherein said lock member is movable between said locked position and said unlocked position by said articulation knob (214 and 254/256), and wherein said articulation member (240/242) is moved from said proximal position toward said distal position to articulate said end effector about said articulation axis when said articulation knob is moved from said un- rotated position toward a said rotated position ([0072-0082], figs. 12-19). Fanelli et al. also discloses that the first articulation member and said second articulation members (240/242) do move in response to knob 214 in which 
Fanelli et al. fails to disclose lock member is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a rotated position of said rotated positions wherein said articulation member is moved from said proximal position toward said distal position by said articulation knob to articulate said end effector about said articulation axis when said articulation knob is rotated from said un- rotated position toward said rotated position.
Huang et al. teaches a similar stapler (100) having a lock member (118/120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the lock member is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position 
Sholev et al. teaches having a articulation knob (120/1220) which pushes and pulls a lock member (1240/150/118/112 – drives locking gears 220 221, 222, 224, 226, and 229  [0111-0115],  figs. 2 and 12) that is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said unarticulated position to an articulated position of said articulation positions wherein said first articulation member and said second articulation member are moved in opposite directions by said articulation knob to articulate said end effector about said articulation axis when said articulation knob is rotated from said unarticulated position toward a said articulated position ([0173-0175], figs. 1-12).
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally/pulled from a locked position toward said unlocked position by rotating the knob, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the lock member to be moved proximally from said 
Regarding claim 17, Fanelli et al. discloses a surgical instrument (10), comprising: a handle (20); an elongate shaft (200) extending from said handle, wherein said elongate shaft defines a shaft axis (LA); an end effector (212, [0032-0034, 0061-0084], figs. 1 and 12-19) comprising a plurality of detents (233/235 [0075-0084], figs. 16-19); an articulation joint (211/279/280), wherein said end effector is rotatably coupled to said elongate shaft by said articulation joint about an articulation axis; 
an articulation knob (214) rotatable between an un-rotated position and rotated positions (figs. 12-14); an articulation member (240/242) attached to said end effector and to said articulation knob, wherein said 
an articulation lock (236/262), comprising: a distal lock member (236) selectively engageable with said end effector, wherein said end effector is prevented from rotating when said distal lock member is engaged with said end effector; and a proximal lock member (254/256) operably engaged with said articulation knob, wherein said articulation lock is configured to be transitioned between a locked state where said distal lock member is engaged with said end effector and an unlocked state where said distal lock member is disengaged with said end effector, and 
wherein rotation of said articulation knob between said un-rotated position and a rotated position of said rotated positions transitions said articulation lock from said locked state to said unlocked state and then into said locked state again ([0072-0082], figs. 14-19).  Fanelli et al. also discloses that the first articulation member and said second articulation members (240/242) do move in response to knob 214 in which second arm (240) will pull (pulled proximally) to move the lock 262 proximally ([0078-0079], figs. 18A-18E).
Fanelli et al. fails to disclose the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock 
Huang et al. teaches a similar stapler (100) having a lock member (118/120) that is moved proximally from a locked position toward said unlocked position by a proximal pulling force applied to said lock member by a articulation knob (122) when said articulation knob is rotated from an unarticulated position to a said articulated position and the articulation knob applies a proximal pulling force to said distal lock member to disengage said distal lock member from said end effector when said articulation lock is transitioned from said locked state to said unlocked state ([0170-0176, 0181, 0247-0249], figs. 1-7 and 51-62).
Sholev et al. teaches having a articulation knob (120/1220) which pushes and pulls a lock member (1240/150/118/112 – drives locking gears 220 221, 222, 224, 226, and 229  [0111-0115],  figs. 2 and 12) that is moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said unarticulated position to an articulated position of said articulation positions wherein said first 
Given the teachings and suggestion of Fanelli et al. to have an articulation lock comprising a lock member moved proximally from a locked position toward said unlocked position, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the articulation lock/lock member to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from an unarticulated position to a said articulated position and have the lock member configured to be moved proximally from said locked position toward said unlocked position by a proximal pulling force applied to said lock member by said articulation knob when said articulation knob is rotated from said un-rotated position toward a said rotated position for having a secure and adjustable lock at different articulation angles as taught by Huang et al. and Sholev et al.
Regarding claims 2-3 and 8-9, Fanelli et al. discloses the lock member (236/262) is moved proximally when said lock member moves from said locked position to said unlocked position, wherein said lock member is biased (264) into said locked position by a biasing member (264, figs. 16-18), the lock member comprises a protrusion (teeth) configured to engage said articulation knob ([0065-0066], figs. 14-15), wherein said articulation knob comprises a plurality of knob detents (teeth figs. 14-15), and wherein a said knob detent engages said protrusion and said lock member proximally when said articulation knob is moved from said unarticulated/un-rotated position toward a said articulated/rotated position [0065-0067].
Regarding claims 6, 12, 16, and 20, Fanelli et al. discloses end effector comprises a staple cartridge (237, [0068], figs. 12 and 16-17).

Allowable Subject Matter
Claims 4-5, 10-11, 14-15, and 18-19 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an a surgical stapling 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT F LONG/Primary Examiner, Art Unit 3731